            Case 2:21-cv-01609-CDJ Document 16 Filed 04/28/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
CONFERENCE OF PRESIDENTS OF                :
MAJOR ITALIAN AMERICAN                     :
ORGANIZATIONS, INC.                        :                  Case No. 2:21-cv-01609
                                           :
            and                            :
                                           :                  JURY TRIAL DEMANDED
PHILADELPHIA CITY                          :
COUNCILMEMBER MARK F. SQUILLA             :
                                           :
            and                            :
                                           :
THE 1492 SOCIETY                           :
                                           :
            and                            :
                                           :
JODY DELLA BARBA                           :

                and                                       :

GRAND LODGE OF PENNSYLVANIA,              :
SONS AND DAUGHTERS OF ITALY               :
                   Plaintiffs             :
                                          :
            v.                            :
                                          :
CITY OF PHILADELPHIA                      :
                                          :
            and                           :
                                          :
MAYOR JAMES F. KENNEY                     :
                        Defendants        :
__________________________________________:

                            COMPLAINT OF INTERVENOR
                        GRAND LODGE OF PENNSYLVANIA, SONS
                             AND DAUGHTERS OF ITALY

       1.       The allegations of paragraphs 1 through 14 of Plaintiffs’ Complaint are

incorporated by reference as if fully set forth herein.
             Case 2:21-cv-01609-CDJ Document 16 Filed 04/28/21 Page 2 of 3




        2.         Intervenor, Grand Lodge of Pennsylvania, Sons and Daughters of Italy (the

”Grand Lodge”) is a Pennsylvania Corporation organized and incorporated in 1913, and has been

in existence continuously since that date. It is the oldest and largest fraternal organization of

Italian American organizations in the Commonwealth of Pennsylvania. Its office and place of

business is located at 1518 Walnut Street, Suite 1410, Philadelphia, PA 19102.

        3.         The allegations of paragraphs 19 through189 are incorporated by reference as if

fully set forth herein.

        4.         The By-Laws of the Grand Lodge provide in Article 418:

        “OFFICIAL HOLIDAY OF THE GRAND LODGE AND OFFICIAL COLOR OF THE
        ORDER
        To commemorate the anniversary of the discovery of America by Christopher Columbus,
        the Grand Lodge proclaims the second Monday in October of each year as the OFFICIAL
        HOLIDAY OF THE ORDER.

        Since the discovery of America by the Italian navigator, who divined the event and blazed
        his way to its realization, is a milestone in the history and progress of mankind, the Grand
        Lodges and the lodges of the Order shall celebrate such anniversary each year in a solemn
        and dignified manner, worthy of the outstanding achievement and greatness of
        Christopher Columbus”

        5.         Thus the commemoration of Columbus Day is the official holiday of the

organization and evolved as a celebration of the accomplishments of Italian Americans in this

Country, and was marked by the United States and the Commonwealth of Pennsylvania declaring

it as a holiday.

        6.         The Mayor and City’s removal of the celebration by declaring it a non-holiday in

favor of another ethnic group is divisive, racially discriminatory and biased with the Italian

American population and those who have descended from the original immigrant class, and

makes it impossible for the Grand Lodge to comply with its By-laws.


                                                   2
            Case 2:21-cv-01609-CDJ Document 16 Filed 04/28/21 Page 3 of 3




       7.       This Mayor and City with this action coupled with what occurred several months

ago by labeling the protectors of the statue of Columbus which stands in Marconi Plaza claiming

that those who were protecting the statute from damage and destruction by an unnamed and

unprincipled mob in the midst of other rioting and calling these protectors of the statute

“aggressors” is a continuation of the original bias against Italian Americans by covering the

statute when an offer was made to and refused by Mayor Kenney to provide a protective glass

shield and a security system to secure it from destructive outside intrusions.

       8.       The Claims for Relief are incorporated by reference as if fully set forth herein..

                                               Respectfully submitted,

                                                /s/ Francis Recchuiti
                                               Francis Recchuiti, Esquire
                                               PA ID No. 09284
                                               319 Swede Street
                                               Norristown, PA 19401-4801
                                               (610) 279-4200
                                               Attorney for Intervenor




                                                  3
